585 So. 2d 1199 (1991)
David C. KING, Appellant,
v.
STATE of Florida, Appellee.
No. 90-2968.
District Court of Appeal of Florida, First District.
September 26, 1991.
Nancy A. Daniels, Public Defender, and P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Gypsy Bailey, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
David C. King was convicted by jury of unarmed robbery after he forcibly removed a money belt from the elderly victim. He has appealed the order of the trial court sentencing him as an habitual offender, and requiring him to pay $3000 in restitution.
With regard to his classification as an habitual offender, King challenges the constitutionality of section 775.084, Florida Statutes, as amended by Ch. 89-280, Laws of Florida. Because he would have been habitualized under the pre-amendment statute as well, we decline to consider his argument on this issue. See Wright v. State, 579 So. 2d 418 (Fla. 4th DCA 1991). King also challenges the amount of restitution ordered, in that there was no evidence *1200 "other than the testimony of the victim" as to the amount in the money belt. We affirm as to this issue. State v. Hawthorne, 573 So. 2d 330, 333 (Fla. 1991).
Affirmed.
JOANOS, C.J., and SMITH and ZEHMER, JJ., concur.